Title: From John Quincy Adams to Thomas Boylston Adams, 2 January 1803
From: Adams, John Quincy
To: Adams, Thomas Boylston



2. January 1803

I have now received the Port-Folio, to number 48 inclusive; excepting N: 47 which yet remains in arrear—They have come to me lately, two and three at a time; but other subscribers have not been so well served—At Quincy N: 48 has been received but six or seven numbers immediately preceding it are missing—This procedure must be corrected
The ode to Xanthias Phoceus, has produced some sensation in this quarter—It has already been echoed in more than one Gazette, and I think will not pass unobserved in other parts of the Union. Hegio’s imitation has merit; Cadwallo’s tongue is not cold; and we have no reason to fear a massacre of the bards yet.
Since you persist in what I cannot but consider as a very doubtful speculation, I have been seriously meditating upon the means in which it may be in my power to serve you—Three objects of primary magnitude concur in swallowing up so much of my time, that the remnant of leisure which I can devote to you is very small indeed—These objects are first my trade, secondly the public, as one of its servants; and the third, study; as a member of that Society which Oliver once so ingeniously conjectured to be a drinking club. Neither of these can I possibly neglect—Then there is the occasional call for Orations, which I hope however to be relieved from at least for some years to come—There is the unavoidable encroachment of dissipation, more or less upon the stubbornest resolves, and there is the summons of duty and pleasure once a week to the paternal mansion—Now cast up all these, and let them serve to apologize, for the smallness of that mite which is all I can promise you of assistance—Yet shall you never be out of my mind; and mere good-will shall not  absolutely the whole of my contribution to your undertaking.
The editor of the portable-foolery has already had so much of my advice, that he will not thank me for any more of it—But I am rejoyced to hear, that the public will be treated in future, with more respect and more Justice—It is not true that this Country is insensible or ungrateful to literary merit—But there is no Country in the world where mere literary merit is a Fortunatus’s purse, filling spontaneously the faster it is drain’d—In all Countries, if a poet will lead the life of Savage, he must expect his end—Genius never will succeed any where without descending to an alliance with Industry—This I write as a Memento for you, and wish you not to let him see it, unless he can bear to be told harsh truths—For where we cannot mend, and where we cordially wish well, it is worse than useless to offend
I trust there will be no future failures of punctuality. The next care is, not to let the press get into Jacobin hands—I confess it was with astonishment that I heard such a being had got hold of it as the temporary manager in the Summer—Why what would be thought of a shepherd who should hunt up a wolf, for the sake of turning him in among his fold at Night—And if a man thus profoundly provident could be found, what would you think of him if the next day you should hear him lamenting his misfortunes, and telling you how many lambs he had lost—Old Frederic of Prussia once entrusted a fortress to a coward or a traitor who of course surrendered it, though in such a manner that his treachery could not be proved—After the Peace, he had the face to present himself before the old king, and was entering upon a laboured vindication of himself—“Make no Apologies said the king—You owe me none—The fault was mine, for confiding such a place to such a man.”
I now enclose to you an essay, on reading—which I have long had in my Port-Folio, and of which you shall make what use you please—It is dry, and perhaps will not suit the palate of many readers—But it will do to fill a ditch—Indeed I think you yourself will derive as much benefit from it as any body, because you will read it with more attention—It contains some observations, which perhaps never struck your mind before, and which if fully meditated you will find useful in their application.
On future Occasions I may perhaps sometimes send you an essay; a song, a fable, or some such miscellany, under a bare cover, and without writing you a letter to enclose it—You will understand my intention—and you know that whatever I send you is to be perfectly at your discretion; to use or not as you shall think advisable—I accept your carte-blanche only upon those terms—As your time will be so fully occupied (if you do your duty) I shall not require you in return to write me an acknowledgment of having received every thing I send—But whatever you conclude not to use, let me know you have received it; that I may be sure it has not miscarried on the way—
